Citation Nr: 1020578	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-18 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of a left ankle injury with traumatic arthritis.

2. Entitlement to a rating higher than 20 percent for 
cervical disc disease before April 14, 2008, and a rating 
higher than 30 percent from June 1, 2008.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1974 to June 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in 
May 2008, the RO increased the rating for cervical disc 
disease from 10 percent to 20 percent, effective June 2005, 
the date the date the Veteran filed his claim with VA.  In 
the same rating decision, VA granted the Veteran a temporary 
100 percent increase for convalescence following surgery on 
the cervical spine and then 30 percent thereafter, from June 
1, 2008, for the residuals of the surgery.  The Veteran 
continued his appeal for a higher rating.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.


FINDINGS OF FACT

1. The residuals of a left ankle injury with traumatic 
arthritis are manifested by instability and pain with no more 
than moderate limitation of motion of the ankle or additional 
functional loss.

2. Before April 14, 2008, cervical disc disease was 
manifested by flexion greater than 15 degrees without 
favorable ankylosis of the entire cervical spine or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
from June 1, 2008, cervical disc disease is manifested by 
severe limitation of motion without unfavorable ankylosis or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
residuals of a left ankle injury with traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5271 (2009).

2. The criteria for a rating higher than 20 percent for 
cervical disc disease before April 14, 2008, and for a rating 
higher than 30 percent from June 1, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5241, 5243 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2005 and in June 2008.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the symptoms had 
increased and the effect on employment.

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim); and of Vazquez-Flores 
v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in May 2008 and in April 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The Veteran was afforded VA several 
examinations during the appeal period.  

At his hearing, the Veteran requested a new VA examination.  
Reexamination will be considered when there is a need to 
verify the current severity of a disability.  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  38 C.F.R. 
§ 3.327.  



As there is no objective evidence indicating that there has 
been a material change in the severity of either of the 
Veteran's service-connected disabilities since the Veteran 
was last examined by VA, a reexamination is not warranted, 
and the Board is deciding the appeal on the current record.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, deformity, or atrophy.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.   

Traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.

Higher Rating for Left Ankle Disability

Facts 

On VA examination in July 2005, the Veteran stated that he 
sustained a twisting injury to the left ankle in 1990.  The 
Veteran complained of pain after prolonged walking, but he 
did not experience weakness or lack of flexibility and his 
activities of daily living or occupation were not affected by 
the disability.  On examination, the ankle joint appeared 
normal without redness, swelling, or deformity.  It was 
stable.  Dorsiflexion was to 10 degrees dorsiflexion and 
plantar flexion was to 45 degrees.  X-rays were reported as 
normal.  The diagnosis was a normal ankle with range of 
motion very minimally limited by pain. 

In September 2005, an X-ray suggested old trauma.  An ankle 
brace was prescribed.



On VA examination in January 2007, the Veteran complained of 
pain with prolonged walking, standing, or climbing stairs, 
but the pain did not limit his walking, activities of daily 
living, or occupation.  He did not have flare-ups.  On 
examination, the ankle appeared normal without redness, 
swelling, or deformity.  The joint was stable and 
demonstrated mobility from 15 degrees of dorsiflexion to 45 
degrees of plantar flexion without apparent pain.  He 
demonstrated a normal posture and gait without the use of any 
assistive devices.  X-rays revealed what appeared to be an 
old fracture of the posterior malleolus. 

On VA examination in January 2009, the Veteran complained of 
constant pain and occasional swelling.  He stated that he 
missed eight days of work due to the left ankle disability 
and he described flare-ups two to three times a week lasting 
two to three minutes.  Functional limitations include an 
inability to walk more than 30 minutes or stand for more than 
15 to 20 minutes.  He also had difficulty squatting and he 
could not climb a ladder.

On physical examination, the Veteran walked with a limp using 
a cane.  He had no edema but pain to palpation.  No 
instability was noted.  Sensation, strength, and reflexes 
were normal.  Dorsiflexion was to 20 degrees with pain at 20 
degrees and plantar flexion was to 45 degrees with pain at 45 
degrees.  There was no increase in functional impairment from 
repeated motion, pain, fatigue, weakness, or lack of 
endurance.  
Analysis

The left ankle disability is currently rated 10 percent 
disabling under Diagnostic Code 5271.  Under Diagnostic Code, 
the criterion for the next higher rating, 20 percent, is 
marked limited motion of the ankle.

A normal range of ankle motion is defined as 0 degrees to 20 
degrees of dorsiflexion and 0 degrees to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.



The record shows that the Veteran has left ankle pain with 
plantar flexion to 45 degrees and normal plantar flexion is 
45 degrees, and dorsiflexion ranges from 10 degrees to 20 
degrees (20 degrees is normal).  There is additional 
limitation of motion or other limitations on repetitive use.  

Although the Veteran has described pain limiting walking to 
30 minutes or standing more than 15 to 20 minutes, difficulty 
squatting, and inability to a climb ladder, the effect on 
occupational and activities of daily living was described as 
no more than moderate.  Full or normal plantar flexion 
combined with 50 percent or normal dorsiflexion does not more 
nearly approximate or equate to marked limitation of motion 
of the ankle, considering functional loss due to pain, 
weakness, excess fatigability, swelling, deformity, atrophy, 
or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
repetitive motion, the criterion for the next higher rating 
under Diagnostic Code 5271.

Another potentially applicable Diagnostic Code is Diagnostic 
Codes 5284.  Under Diagnostic Code 5284, the criterion for 
the next higher rating, 20 percent, is moderately severe foot 
impairment.   On VA examination in January 2009, the examiner 
noted that the Veteran used a cane and he walked with a limp.  
He could, however, walk up to 30 minutes or stand between 15 
to 20 minutes.  There was no additional loss of limitation of 
essentially normal dorsiflexion or of plantar flexion with 
repetitive movement.  There was no instability.  There was no 
evidence of neurological abnormalities.  Overall, the 
functional limitations of the left ankle do not more nearly 
approximate severe impairment of the left foot under 
Diagnostic Code 5284.

As the assigned 10 percent rating reflects the actual degree 
of impairment shown since the date the Veteran filed his 
claim for increase, there is no basis for staged ratings.  

For the reasons stated, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
residuals of a left ankle injury with traumatic arthritis, 
and the benefit-of-the-doubt standard does not apply.  38 
U.S.C.A. § 5107(b). 

Higher Rating for Cervical Disc Disease

The cervical disc disease was rated 20 percent disabling 
under Diagnostic Code 5243, intervertebral disc syndrome, 
before his cervical spine surgery on April 14, 2008,and is 
currently rated 30 percent under Diagnostic Code 5241, spinal 
fusion, since June 1, 2008, for the residuals following 
spinal fusion surgery and a period of convalescence.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).

Under the General Rating Formula, the criteria for a rating 
of 30 percent, are forward flexion of the cervical spine to 
15 degrees or less or favorable ankylosis of the entire 
cervical spine.  The criterion for the next higher rating, 40 
percent, is unfavorable ankylosis of the cervical spine.  
Also any objective neurological abnormality may be separately 
rated under the appropriate Diagnostic Code.

The criteria under the General Rating Formula for Diseases 
and Injuries of the Spine provide that normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  

Ankylosis is a condition in which the entire cervical spine 
is fixed in flexion or extension.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  Unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).

In evaluating disabilities of the spine, the criteria is for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.

In addition, under Diagnostic Code 5243, the disability may 
be rated under either the General Rating Formula or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician.

Facts 

On VA examination in July 2005, it was noted that the 
Veteran's disability began in the late 1990s without a 
specific injury.  The Veteran complained of pain, which 
occurred three to four times a week.  

The pain was worse with overhead lifting of greater than 40 
pounds, but there were no other aggravating factors or 
weakened movement, excess fatigability, or swelling.  On 
physical examination, forward flexion was to 45 degrees, 
extension was to 30 degrees, rotation was to 70 degrees in 
each direction, and lateral rotation was to 40 degrees in 
each direction.  



On VA examination in January 2007, the Veteran reported prior 
treatment with physical therapy and anti-inflammatory 
medication.  He continued to have pain every day.  He did not 
experience weakness.  His activities of daily living and his 
occupation as a home improvement and hardware customer 
service representative were not impaired by the disability.  
He did experience some pain on the job carrying and moving 
heavy objects.

Forward flexion was to 45 degrees, extension was to 45 
degrees, right and left lateral flexion was to 30 degrees, 
and right and left lateral rotation was to 75 degrees.  The 
Veteran reported pain at the extremes of each movement except 
flexion.  Strength, sensory responses, reflexes, and grip 
strength were all normal.  The examiner expressed the opinion 
that there was no increase in disability resulting from 
repeated motion, pain, or lack of coordination.  

In November 2006, a MRI revealed a disc bulging associated 
with kyphosis at C6-C7.  

On VA examination in December 2007, the Veteran was 
experiencing radiculopathy from his neck to his fingertips.  
He had missed about eight days of work in the prior year.  
Range of motion was not reported, but strength, sensation, 
and reflexes were normal and no pain was reported on 
movement.  The examiner reported a normal upper extremity 
exam but diagnosed probable radiculopathy of the upper 
extremities.  

In January 2008, the RO assigned separate ratings for 
radiculopathy in each upper extremity.

On April 14, 4008, the Veteran had a cervical discectomy and 
cervical fusion.  

In a rating decision in May 2008, the RO assigned a temporary 
total rating for convalescence from the cervical surgery 
until June 1, 2008.  At the termination of the temporary 
total rating, the assigned a 30 percent rating. 

On VA neurological examination in November 2008, the Veteran 
stated that the surgery has not stopped his pain, numbness or 
tingling.  He stated that he dropped objects and that his 
duties at work have been reduced to accommodate his pain.  

Forward flexion was 30 degrees, extension was to 35 degrees, 
left lateral flexion was 20 degrees, right lateral flexion 
was 25 degrees, left rotational flexion was to 45 degrees and 
right rotational flexion was 35 degrees.  There was no 
posture abnormality or spasm.  Strength, sensation, reflexes 
and pulses were normal.  

Analysis

A Rating Higher than 20 Percent before April 14, 2008.

The record shows that the Veteran has more than 15 degrees of 
forward flexion, and there is no ankylosis of the cervical 
spine, even with consideration of pain on movement, pain on 
use, or pain during flare-ups.  In the absence of evidence of 
flexion limited to 15 degrees or less or of ankylosis of the 
entire cervical spine, considering 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the criteria for the next higher rating under the 
General Rating Formula have not been met.  

Also, in the absence any evidence of incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months, the criteria for the next higher rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met.  Therefore, a 
higher rating is not warranted under Diagnostic Code 5243.

And the Veteran's objective neurological abnormalities are 
already rated separately.

On the evidence of the record, the preponderance of the 
evidence is against a rating higher than 20 percent before 
April 14, 2008, for cervical disc disease, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



A Rating Higher Than 30 Percent from June 1, 2008

Under the General Rating Formula, there is no rating higher 
than 30 percent for limitation of motion of the cervical 
spine.  The criterion for the next higher rating, 40 percent, 
is unfavorable ankylosis of the cervical spine.  
Significantly, no medical evidence of record reveals evidence 
of unfavorable ankylosis of the entire cervical spine.  On VA 
examination in November 2008, while the Veteran had 
limitation of motion, unfavorable ankylosis was not shown, 
and the criterion for a higher rating under the General 
Rating Formula has not been met.

In the absence of evidence of unfavorable ankylosis of the 
cervical spine on VA examinations or in any other medical 
evidence of record, the criterion under the General Rating 
Formula for Diseases and Injuries of the Spine based on 
orthopedic manifestations have not been met.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (in the absence of 
ankylosis, the Board may not rate a service-connected 
disability as ankylosis).

Also, in the absence any evidence of incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months, the criteria for the next higher rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met.

Associated neurologic objective abnormalities, as previously 
noted, are evaluated separately under the appropriate 
Diagnostic Code.  In this case, the Veteran's objective 
neurological abnormalities are already rated separately. 

On the evidence of the record, the preponderance of the 
evidence is against a rating higher than 30 percent from June 
1, 2008, for the residuals of a cervical spine fusion for 
disc disease, and the benefit- of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  

If the schedular criteria do not contemplate the claimant's 
level of disability and symptomatology and the schedular 
criteria are therefore found to be inadequate, then step two 
is to determine whether the claimant's disability picture is 
exceptional with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 



Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology, which is limitation of motion and 
functional loss due to pain, which is contemplated by the 
Rating Schedule, and the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  In other words, the Veteran does not 
experience any symptomatology not already contemplated by the 
Rating Schedule.

As the rating criteria reasonably describe the disability 
levels and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not 
been met, and the Board need not reach the second step of the 
Thun analysis, that is, whether the disability picture is 
exceptional. 

As the disability pictures are contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating higher than 10 percent for residuals of a left ankle 
injury with traumatic arthritis is denied.

A rating higher than 20 percent before April 14, 2008, and a 
rating higher than 30 percent from June 1, 2008, for cervical 
disc disease is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


